Citation Nr: 1426761	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain (not including neurological manifestations in the lower extremities).

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A videoconference hearing was held before the undersigned in June 2011.  A transcript is of record.  These matters were remanded in September 2013 for further development.  An interim, November 2013, rating decision granted service connection for neurological impairment (radiculopathy) associated with lumbosacral strain (and assigned separate 10 and 20 percent ratings, respectively, for the right and left lower extremities, effective from November 25, 2013).  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's lumbosacral strain shown to have been manifested by symptoms consistent with unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of 6 weeks or more in a 12 month period, or neurological symptoms (other than radiculopathy of both lower extremities) warranting separate compensable ratings.

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment, given his educational and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2013).

2.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided the Veteran in this case with content-complying VCAA notice on the claim for a higher rating and TDIU by letter in December 2009.  The Veteran was informed of the type of evidence needed to substantiate the claims for higher ratings, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  He was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notices included the provisions for the effective date of the claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).  Notably, a March 2009 letter (in connection with a prior unappealed claim) notified the Veteran of the General Rating Formula for Diseases and Injuries of the Spine (Codes 5235 to 5243).  The Veteran acknowledged his receipt of this notice in an April 2009 response.

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  All available pertinent private, in-service and VA records have been obtained.  The Veteran was afforded VA examinations in December 2009 and November 2013.  Taken together, these examinations contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the matters decided below.  Moreover, the most recent development sought complied with the Board's September 2013 remand instructions.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.

The Veteran was afforded the opportunity for a hearing before a Veterans Law Judge (VLJ) in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in June 2011, the VLJ indicated that the hearing would focus on the issues of a higher rating for the Veteran's service-connected thoracolumbar spine disability and TDIU.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the severity of the spine disability and the impact of his disabilities on his ability to secure and maintain gainful employment.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected lumbosacral strain is currently rated 40 percent under Code 5237, for lumbosacral or cervical strain.

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Codes 5237-5242, 5243.  The general rating formula, applicable to Codes 5237 to 5242, provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  To obtain a 50 percent rating for limitation of motion of the thoracolumbar spine, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations.  38 C.F.R. § 4.71a, Code 5243.  For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months is rated 40 percent and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  38 C.F.R. § 4.71a, Code 5243.

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited.  38 C.F.R. § 4.40.

On December 2009 VA spine examination, the Veteran reported that he wears a back brace and uses a cane.  He also reported that his low back pain had been getting worse since a March 2008 automobile accident.  He stated that he is unable to sit more than 20 minutes at one place, walk more than 2 blocks, or lift more than 5 pounds without aggravating his back pain.  The examiner noted that the Veteran's complaints of numbness of the hands and feet, unsteadiness and falls did not appear to be related to his back and his urinary urgency and nocturia was most likely due to BPH (benign prostatic hyperplasia).  The examiner noted no incapacitating episodes of spine disease.  On physical examination, the Veteran had normal posture and an antalgic gait.  There was no thoracolumbar spine ankylosis.  Range of motion was 0 to 40 degrees flexion, 0 to 15 degrees extension and bilateral lateral flexion, and 0 to 20 degrees bilateral lateral rotation.  There was no additional limitation with repetitive motion.  The diagnosis was degenerative changes of the lumbar spine, no essential change since previous study of March 3, 2008.  

During his June 2011 Videoconference hearing, the Veteran complained of sciatic nerve pain radiating down to the legs.  He stated that he is able to walk 2 to 3 blocks before having to stop due to back and leg pain.  

On November 2013 VA examination, the diagnosis was IVDS (intervertebral disc syndrome) with no incapacitating episodes during the past year.  The Veteran reported increased back pain since the last examination.  He reported no flare-ups.  Range of motion testing showed forward flexion and extension ended at 10 degrees, bilateral lateral flexion ended at 5 degrees and bilateral lateral rotation ended at 10 degrees (all without objective evidence of painful motion).  The Veteran was unable to perform repetitive-use testing.  There was no ankylosis.  [The examiner noted that the accurate range of motion exercise was not able to be performed because the Veteran was resistant to any range of motion.  The examiner further noted that the Veteran was, however, able to sit with knee hip flexed to 80-90 degrees and the above range of motion should not be used for rating as it is likely not accurate.  The examiner also noted that the Veteran does not allow SLR (straight leg raising) but has 5/5 strength to resist this.  Further, the examiner noted the Veteran's long history of psychiatric problems contributing to the examination results.]  Regarding neurological complaints, the examiner noted that the MRI was significant for DDD (degenerative disc disease) through the lumbar spine showing mild L4 foraminal narrowing, severe bilateral L5 recess stenosis, and S1 lateral recess stenosis and that the Veteran likely has radicular symptoms through this area.

In a subsequent, November 2013, addendum to this examination report, the examiner stated that the Veteran's electronic claims file had been reviewed and the examination remained unchanged.  

[Upon consideration of the foregoing, an unappealed November 2013 rating decision granted service connection for radiculopathy of the lower extremities rated 20 percent on the left and 10 percent on the right from November 25, 2013, the date of VA examination.]

Based on this evidence, the Board concludes that the Veteran does not have or nearly approximates unfavorable ankylosis of his entire thoracolumbar spine.  No examination or diagnostic study during the evaluation period has found unfavorable ankylosis of the entire thoracolumbar spine.  Clearly, instead, he retains a quite significant range of motion and no ankylosis is present.  The Board concludes that the criteria for a 50 percent rating under the General Formula are not met or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered. 

As far as a rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence does not show, nor does the Veteran allege, that he has been placed on bed rest for the back disability, so as to warrant rating the disability based on incapacitating episodes.  Considering rating the disability based on a combination of orthopedic and neurological manifestations, the Board notes that the neurological symptoms of bilateral lower extremity radiculopathy are separately rated; that the Veteran has not disagreed with those ratings; and that they are not at issue herein.  Further, no other neurological manifestations of IVDS (e.g. bowel or bladder dysfunction) are shown.  

On close review of the entire record the Board found no distinct period during which the schedular criteria for a higher (in excess of 40 percent) rating were met.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered whether referral for extraschedular consideration is warranted.  The record does not show any symptoms (or associated impairment) of the Veteran's low back disability that are not encompassed by the schedular criteria, and the veteran does not point to any.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not warranted.

TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Furthermore, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's service-connected disabilities are: lumbosacral strain rated 40 percent from September 25, 2000 as well as right lower extremity radiculopathy rated 20 percent and left lower extremity radiculopathy rated 10 percent from November 25, 2013, and right ulna olecranon bone spur rated zero percent from November 27, 1995.  The combined rating is 40 percent prior to November 25, 2013 and 60 percent from that date.  Accordingly, a TDIU cannot be granted under the schedular criteria of 38 C.F.R. § 4.16(a). 

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran contends that he is unemployable.  In support of his claim, in October 2009, the Veteran submitted an October 2004 statement from his VA physician indicating that his back pain is caused by chronic disc disease and is a permanent condition.  The physician opined that the Veteran is unemployable because he is permanently disabled due to a combination of low back (inter-vertebral disc disease), shoulder pain, and decreased recent memory; limitations which make it impossible for him to benefit from retraining programs.  

A November 2009 letter from another VA physician notes that the Veteran complained of being unable to sit for more than 30 minutes or lift more than 3 to 4 pounds due to back pain.  He also complained of pain in the knee, proximal and distal interphalangeal joints, elbow and wrists.  It was noted that the Veteran had high blood sugar and was very close to diabetic.  

On December 2009 VA examination, the Veteran reported that he had been employed as a painter and had not worked since 1983 due to low back pain.  

A December 2009 statement from the VA Vocational Rehabilitation and Employment Division notifies the Veteran that it is very doubtful he could find employment in the current job marked considering his age and present medical condition.  This letter referenced the October 2004 and November 2009 letters from his VA physicians which noted the Veteran's low back and chronic knee pain.  The letter also noted that the Veteran has high blood sugar - close to the diabetic level.  Finally, the letter noted that the Veteran himself felt he is unemployable considering his age, physical limitations, and high unemployment in the area.  Hence, he had withdrawn his claim for VA Vocational Rehabilitation services.  

During his June 2011 Videoconference hearing, the Veteran testified that he has completed high school and one semester of college.  He recalled that his employment had consisted of numerous temporary jobs and he last worked in 1982, 1983 or 1984.  

On November 2013 VA examination, the examiner noted that the Veteran's thoracolumbar spine condition would bar him from any employment involving physical labor, standing etc. except sedentary.  

VA treatment records also show that the Veteran has been diagnosed with paranoid schizophrenia, depression and hypertension.  These disabilities as well as knee, proximal and distal interphalangeal joints, elbow, wrists and shoulder impairment are not service connected.  

Further, there is no competent (medical) evidence suggesting that disabilities that have been service-connected, either individually or in combination with each other, preclude him from obtaining or maintaining substantially gainful employment; therefore referral for extraschedular consideration is not warranted.

Overall, the record may support a finding that the Veteran is totally disabled.  However, with regard to the TDIU claim, the Board may only look to the service-connected disabilities.  The Board has considered the Veteran's statements and hearing testimony and does not doubt his sincerity in believing that he is unable to engage in gainful employment.  However, no medical evidence indicates or even suggests that his service-connected disabilities, alone or in combination with each other, preclude him from engaging in all forms of substantially gainful employment consistent with his education and work experience.  Although the Veteran's prior jobs involved physical activities, his service-connected disabilities are not shown to preclude sedentary jobs consistent with his level of educational attainment.  The VA examination reports and other records showing impairments caused by these disabilities have been considered. 

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given that no evidence shows impairment due to service connected disabilities of such severity as would preclude all forms of employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary.  The evidence shows that the Veteran's service-connected disabilities impair his ability to engage in substantially gainful employment, as reflected by the ratings assigned.  His most severe service-connected disability is his lumbosacral strain, which is rated 40 percent disabling.  The compensable disabilities cause some limitation of motion of the joints involved; however, the preponderance of the evidence is to the effect that the service-connected disabilities alone do not render him unemployable.  The Board stresses that his nonservice-connected mental health, hypertension and other orthopedic issues cannot be considered since they are not service-connected. 

As the preponderance is against this claim, there is no reasonable doubt to be resolved in the Veteran's favor, and the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

A rating in excess of 40 percent for lumbosacral strain is not warranted.  TDIU is not warranted.  The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


